Case 2:15-cv-04878-DMG-AGR Document 98 Filed 11/14/18 Page 1 of 5 Page ID #:695



    1 RAINES FELDMAN LLP
      JOHN S. CHA (SBN 129115)
    2
      jcha@raineslaw.com
    3 1800 Avenue of the Stars, 12th Floor
      Los Angeles, California 90067
    4
      Telephone: (310) 440-4100
    5 Facsimile: (424) 239-1613
    6 Attorneys for Plaintiffs
      TC Rich, LLC, Rifle Freight, Inc., Fleischer Customs Brokers, Richard G.
    7 Fleischer, and Jacqueline Fleischer
    8
    9                          UNITED STATES DISTRICT COURT
  10                         CENTRAL DISTRICT OF CALIFORNIA
  11
  12 TC RICH, LLC, a California Limited          Case No. CV 15-4878 DMG (AGRx)
     Liability Company, RIFLE FREIGHT,
  13 INC., a California corporation,             Assigned to the Hon. Dolly M. Gee
     FLEISCHER CUSTOMS BROKERS, a
  14 sole proprietorship, RICHARD G.
     FLEISCHER, an individual, and               FURTHER JOINT STATUS
  15 JACQUELINE FLEISCHER, an                    REPORT
     individual,
  16
                  Plaintiffs,                    Action filed: June 26, 2015
  17                                             Discovery cut-off: None set
            v.                                   Trial date: None set
  18
     PACIFICA CHEMICAL,
  19 INCORPORATED, a California
     Corporation, AQUA SCIENCE
  20 ENGINEERS, INC., a California
     Corporation, A/E WEST
  21 CONSULTANTS, INC., a Nevada
     Corporation, and DOES 1 through 10,
  22 inclusive,
  23                  Defendants.
  24
  25 AND ALL RELATED CROSS-ACTIONS
  26
  27
  28

        TC RICH v. Pacifica Chemical, et al.               FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 98 Filed 11/14/18 Page 2 of 5 Page ID #:696



    1          This Further Status Report follows the Status Conference call held on October
    2 26th. During that call, the Court ordered (1) a Further Joint Status Report by
    3 November 14th regarding the Facility-Initiated Corrective Action (“FICA”), (2)
    4 status of potential settlement, and (3) quarterly status reports thereafter (with the
    5 first due on February 14, 2019).
    6          FICA: On November 7th, plaintiffs and their counsel met with the DTSC
    7 representatives. During that meeting, plaintiffs were informed that the DTSC had
    8 sent a draft FICA to defendant Pacifica and its counsel pursuant to which Pacifica
    9 was identified as the sole party responsible for performance of the Removal Action
  10 Workplan (RAW). After tendering a request later that day to Pacifica’s counsel for
  11 a copy of the draft agreement provided to it by DTSC, Pacifica’s counsel provided
  12 that draft FICA to plaintiffs’ counsel, which confirmed that the DTSC’s draft FICA
  13 was sent to Pacifica’s counsel and its environmental consultant (Bret Stone and
  14 Jeremy Squire) on May 4, 2018. Plaintiffs contend that the reason the draft FICA
  15 was sent only to Pacifica is because that draft FICA was a proposed agreement
  16 between the DTSC and Pacifica, the only responsible party identified by the DTSC
  17 at the time. Plaintiffs further contend they were never provided a copy of the draft
  18 FICA by the DTSC because, as explained by the DTSC, they were not a party to the
  19 agreement. Pacifica contends that the draft FICA only included Pacifica and was
  20 only sent to Pacifica because Pacifica has been the only party actively putting its
  21 foot forward to work with DTSC to come to a resolution by preparing the RAW.
  22 Pacifica started with the draft FICA provided by DTSC and made edits it believed
  23 were appropriate to achieve full and final resolution of this litigation and
  24 remediation of the contamination at issue.
  25           The edited draft FICA Mr. Stone provided to plaintiffs’ counsel on July 5th,
  26 identified Pacifica AND all plaintiffs as joint responsible parties. Plaintiffs contend
  27 that the DTSC representative informed plaintiffs’ counsel that plaintiffs could elect
  28 to participate in the agreement, but it was not a current requirement of the DTSC,

        TC RICH v. Pacifica Chemical, et al.   1              FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 98 Filed 11/14/18 Page 3 of 5 Page ID #:697



    1 thus the original FICA named only Pacifica.
    2          Plaintiffs do not agree that they have any obligation to enter into a FICA with
    3 Pacifica.     It's plaintiffs’ understanding that because plaintiffs will not agree to
    4 voluntarily become a responsible party, the DTSC will issue an order against
    5 Pacifica to take full responsibility for the clean-up. Pacifica contends that Plaintiff is
    6 a responsible party as the current owner of the facility as alleged in its counterclaim
    7 (ECF No. 17). Thus, if DTSC were to issue an order, it would have to identify all
    8 responsible parties. Pacifica believes that plaintiffs must also enter into the FICA in
    9 order to facilitate final resolution of this matter and remediation of the
  10 contamination at issue.
  11           SETTLEMENT: Pacifica’s counsel provided a draft settlement agreement on
  12 July 5th that plaintiffs believe does not comport with the understanding reached in
  13 mediation with Magistrate Judge Gandhi on June 7, 2017.                 The central item
  14 tentatively agreed to in an unsigned “Memorandum of Understanding” was that
  15 Pacifica’s insurance carrier, Fireman’s Fund, agreed to pay $940,000 to Murex
  16 Environmental, Pacifica’s consultant, and that Murex agreed to complete all
  17 remediation activities for that sum. Plaintiffs believe that under the proposed
  18 settlement terms, plaintiffs would have no responsibility for funding or completing
  19 the remediation of the contamination caused by Pacifica’s long-term operations.
  20 Rather, Murex would agree to accept that responsibility in exchange for payment.
  21 While it is correct that additional assessment and related work were contemplated at
  22 the mediation with Judge Gandhi, Murex was certain it could and would complete
  23 all remediation activities for $940,000. That was guaranteed money to Murex. It
  24 was based on that understanding that Pacifica and its counsel and consultant, Murex,
  25 undertook responsibility to communicate with the DTSC and begin the “complete
  26 remediation” process. Pacifica disagrees with this understanding of the terms in the
  27 Memorandum of Understanding and specifically disagrees that the terms intended
  28 for plaintiffs to have no further responsibility whatsoever for the remediation

        TC RICH v. Pacifica Chemical, et al.    2               FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 98 Filed 11/14/18 Page 4 of 5 Page ID #:698



    1 activities to be performed at their property. Indeed, Pacifica’s insurer made it clear
    2 that any final settlement would be of a sum certain and not an agreement to perform
    3 work. Plaintiffs previously accepted two other cash settlements in this case totaling
    4 $100,000, which this Court determined were in good faith and therefore acts as a
    5 $100,000 setoff to what plaintiffs could recover from any other parties, including
    6 Pacifica.
    7          Pacifica’s proposed “settlement agreement” provides that plaintiffs accept an
    8 unknown amount (the agreement contains a “__________” for the settlement
    9 amount), presumably from Pacifica’s carrier, completely release Pacifica, and take
  10 full responsibility for the remediation work. The settlement agreement does not
  11 include Plaintiff-Intervenor, except to state that Pacifica will “send notice” to the
  12 Intervenor. Plaintiffs find the settlement agreement proposed by Pacifica to be
  13 unacceptable and believe the parties are now at an impasse. Pacifica has not
  14 received a redline markup of the settlement from Plaintiffs. Pacifica does not
  15 understand the plaintiffs’ objection as they previously reached two settlement
  16 agreements in this case for a sum certain. While Pacifica is willing to return to Judge
  17 Gandhi for further mediation, it does not make sense to do so until the pilot study
  18 portion of the RAW is completed. But without a FICA, DTSC will not approve the
  19 RAW. Plaintiffs risk tens of thousands of dollars of investigation work not being
  20 performed. This work can be performed at no cost to the plaintiffs if they agree to
  21 sign the FICA instead of deciding to litigate.
  22           DTSC:      Plaintiffs expect that the DTSC will issue its order shortly.
  23 Thereafter, it will be up to Pacifica to accept the order, if Pacifica is the only named
  24 responsible party. Pacifica cannot comment on this hypothetical. Plaintiffs may
  25 request that the Court set this matter for trial and all attendant dates and events
  26 leading up to trial. Given the posture of Plaintiff and Defendant, prior to moving
  27 forward with setting trial dates, Plaintiff-Intervenor would request that the parties
  28

        TC RICH v. Pacifica Chemical, et al.   3              FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
Case 2:15-cv-04878-DMG-AGR Document 98 Filed 11/14/18 Page 5 of 5 Page ID #:699



    1 take the suggestion of the Court and schedule a follow-up mediation session with
    2 either a Magistrate Judge or Mr. Gandhi.
    3
    4
    5 Dated: November 14, 2018                 RAINES FELDMAN LLP
    6
                                               /s/ John S. Cha
    7                                          _________________________
                                               John S. Cha
    8
                                               Counsel for Plaintiffs
    9
        Dated: November 14, 2018               PALADIN LAW GROUP® LLP
  10
  11                                           /s/ Bret A. Stone
                                               _________________________
  12
                                               Bret A. Stone
  13                                           Counsel for Defendant Pacifica Chemical
  14                                           Incorporated

  15 Dated: November 14, 2018                  FOLEY & LARDNER LLP
  16
                                               /s/ Tony Tootell
  17                                           _________________________
  18                                           Sarah A. Slack
                                               Tony Tootell
  19                                           Counsel for Plaintiff-Intervenor
  20
  21
  22
  23
  24
  25
  26
  27
  28

        TC RICH v. Pacifica Chemical, et al.   4               FURTHER JOINT STATUS REPORT
        USDC Case No. CV 15-4878 DMG (AGRx)
